Citation Nr: 1642612	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  08-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to March 19, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION


The Veteran served on active duty in the United States Air Force from February 1962 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

This issue also has a long history before the Board.  Given the disposition below, however, an extended recitation of that history is unnecessary.  In pertinent part, the Board notes that, in a previous June 2012 decision, the Board denied the Veteran's claim for an increased rating for his service-connected cardiovascular disease (though, as discussed below, the RO subsequently granted an increased rating for this disability in a separate rating action).  In a March 2016 decision, the Board granted the Veteran's claim for service connection for hypertension.  Those two issues were the only other claims perfected on appeal to the Board, and each decision referenced above represents a final action.  Thus, the only issue remaining for the Board to consider is the issue of entitlement to a TDIU prior to March 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In a May 2016 letter, the Veteran stated that he was satisfied with his appeal and asked VA to withdraw his claim.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a TDIU for the period prior to March 19, 2014 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the RO granted a claim for an increased rating for the Veteran's service-connected cardiovascular disease in a July 2015 rating decision, assigning a 100 percent rating effective March 19, 2014.  In a March 2016 decision, the Board granted the Veteran's claim for service connection for hypertension.  It also noted the July 2015 rating decision, and it remanded the Veteran's claim for a TDIU prior to the effective date of his increase for his heart disability for consideration of a TDIU that included his newly service-connected hypertension.

Though the RO issued a supplemental statement of the case in April 2016, in a May 2016 letter, the Veteran asked to withdraw his appeal.  Specifically, the Veteran stated that he was "satisfied" with the results of his appeal and that he "[did] not wish to continue the appeal on the earlier effective date" for a TDIU.  In an August 2016 informal hearing presentation, the Veteran's representative confirmed that the Veteran wished to withdraw his appeal.  

Given the explicit instructions from the Veteran and his representative, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of the certified issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to a TDIU prior to March 19, 2014 is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


